DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Claims 5, 7, 9-10, and 12 have been cancelled.
Claims 14-15 have been indicated as being allowable in the prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6, 8, 11, 13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231).
Park et al. is valid prior art against the instant application.  While the instant specification has basis for the limitation “wherein the aflibercept is the only pharmacologically active agent with the composition” added to instant claim 1 (see page 14, line 30) and EP 16199497.5 (filed 11/18/2016) also discloses this limitation at page 13, lines 24-25, the earliest priority document does not.  Page 14 of  EP 16152767.6  discloses (bolding added by the examiner):
Preferably, the pharmaceutical composition used in the present invention contains histidine
hydrochloride/L-histidine, polysorbate 20, NaCl, sucrose, water and aflibercept and no
further components or active substances, i.e. the pharmaceutical composition consists of
histidine hydrochloride/L-histidine, polysorbate 20, NaCl, sucrose, water and aflibercept.
More preferably, the pharmaceutical composition used in the present invention consists of 10
mM histidine hydrochloride/L-histidine, 0.03% (w/v) polysorbate 20, 40 mM NaCl, 5%
(w/v) sucrose, water and 40 mg/ml aflibercept.

This disclosure supports consisting of language but not where there are no additional active substances while permitting other nonactive components as in claim 1 as amended.  Priority is denied to the 1/26/2016 filing date for claim 1 and its dependent claims. The effective filing date for claim 1 and its dependent claims is 11/18/2016.  The effective filing date for claims 14-15 is 1/26/20216.  Park et al. was filed 6/23/2016.
Park et al. discloses pharmaceutical formulations of aflibercept for treating intraocular neovascular disease.  Liquid formulations including a buffer including a histidine salt and having pH ranging from 5.7 to 6.2; one or more stabilizers selected from the group consisting of sugars and surfactants; and aflibercept; wherein the histidine salt is 10 mM to 50 mM of histidine-HCl 
Dix et al. (U.S. Patent No. 10,857,231) discloses stable liquid formulations of a VEGF-specific fusion protein antagonist, comprising a fusion protein comprising a receptor component consisting essentially of an immunoglobulin-like (Ig) domain 2 of a first VEGF receptor and Ig domain 3 of a second VEGF receptor.  In a specific embodiment of the VEGF-specific fusion protein antagonist has the amino acid sequence SEQ ID NO:4.  A high concentration stable liquid formulation of a VEGF antagonist comprising 1-50 mM histidine, 25-150 mM NaCl, 5-30% sucrose, 50-100 mg/ml of the fusion protein, at a pH of about 6-6.5, and either 0.1-0.5% polysorbate or 1-5% PEG is disclosed.  In a more specific embodiment, the high concentration stable liquid formulation comprises 10 mM histidine, 50 mM NaCl, 5-20% sucrose, 50-100 mg/ml of the fusion protein, at a pH of about 6.0-6.5, with either 0.1% polysorbate (e.g., polysorbate 20) or 3% PEG (e.g., PEG 3350).  See at least column 2, lines 4-16 and 35-49, and claims.  Dix et al. does not disclose treating intraocular neovascular disease or histidine-HCl.

	It would have been obvious to add 50 mM NaCl (see instant claim 8) as taught by Dix et al. to the aflibercept formulations containing a histidine containing buffer, polysorbate 20, and sucrose as disclosed by Park for treating conditions such as macular degeneration by intravitreal injection (see instant claims 16-17).  The formulations of Dix et al. are very similar to those of Park except that Park does not include NaCl.  Dix et al. makes clear that NaCl would have been an acceptable and conventional component to include in such pharmaceutical formulations.  Park suggests a pH of 6.2 (see instant claims 2 and 21); wherein the histidine salt is 10 mM histidine-HCl (see instant claims 4 and 22), sucrose is 5% to 10% (see instant claims 13 and 20), and the surfactant is 0.01% to 0.03% of polysorbate 20 (see instant claims 6 and 18), and 10 to 40 mg/ml fusion protein (i.e. aflibercept) (see instant claim 11) for use in treating intraocular neovascular disease such as macular degeneration.  

Claims 1-4, 6, 8, 11, 13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231) as applied to claims 1-2, 4, 6, 8, 11, 13, 16-18, and 20-22 above, and further in view of Goldbach et al. (U.S. Patent Application Publication 2009/0068196, of record).
Park and Dix et al. are applied as above.  They do not teach  L-histidine/histidine hydrochloride as recited in instant claim 3.
Goldbach et al. discloses that well-known histidine buffers include L-histidine or

known in the art. The buffers are generally used in an amount of preferably about 10-20 mM.
It would have been obvious at the time of the invention to use the liquid pharmaceutical
compositions suggested by the combination of Park and Dix et al. as set forth above to treat intraocular neovascular disease where the histidine buffer was a mixture of L-histidine and L-histidine hydrochloride as taught by Goldbach et al. Goldbach et al. makes clear that this was a conventional histidine buffer.

Claims 1-2, 4, 6, 8, 11, 13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231) as applied to claims 1-2, 4, 6, 8, 11, 13, 16-18, and 20-22 above, and further in view of Everett et al. (U.S. Patent Application Publication 2015/0182623, of record).
Park and Dix et al. are applied above.  They do not teach 40 mM NaCl as recited in instant claim 19.
  Everett et al. discloses pharmaceutical formulations containing aflibercept for treating ophthalmological disease such as macular degeneration.  See at least abstract and paragraphs [0012, 0014, 0201, and 0316].  The formulations can contain 20 to 100 mM NaCl. In particular, paragraph [0295] discloses that these formulations can include about 40 mM or 50 mM sodium chloride (NaCl).
It would have been obvious at the time of the invention to use the liquid pharmaceutical
compositions suggested by the combination of Park and Dix et al. as set forth above to treat intraocular neovascular disease where the NaCl concentration was 20-100 mM (see instant claim 8) or 40 mM (see instant claim 19) as taught by Everett et al.   Dix et al. and Everett et al. make 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa